DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 12/29/2021. Claims 3, 5-7, 9, 25, and 27-28 have been cancelled. Claims 1, 2, 4, 8, 10-11, 16, 19-24, 26, and 30 have been amended. Claims 31-38 are newly added. Claims 1, 2, 4, 8, 10-24, 26, and 29-38 are pending.
	The amendments have overcome the Claim Objections and 35 U.S.C. 112(b) rejections, which are therefore withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	Applicant’s arguments against the cited prior art Wu have been fully considered but are not deemed to be persuasive.

	On page 10 of the remarks, with respect to the currently amended limitation “generating the random number with a random number generator that is initialized at least in part with a multicast or broadcast area identifier corresponding to a broadcast transmission” in claim 1, and similarly claim 23, application contends that Wu fails to disclose the random number generator being initialized with a multicast or broadcast area identifier corresponding to a broadcast transmission. In response, it is noted that examiner has a different interpretation of the claim language and Wu’s disclosure. The claimed feature recites that the random number is generated at least in part with a multicast or broadcast area identifier corresponding to a broadcast transmission. This is interpreted as the random number being generated has some kind of broad relationship with a broadcast area identifier. Wu discloses in par. [0370] that fp(.) is generated by using a pseudo random sequence, where n is the terminal device identifier. The terminal device identifier of Wu is interpreted as the claimed “broadcast area identifier”. Wu further discloses in Fig 1 par. [0125] data transmission between a network device 102 and the terminal devices 104 to 114, i.e., the terminal device identifier is for a terminal device that corresponds to data transmission with a network device. Accordingly, the arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 8, 10-24, 26, and 29-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significant more.

In analyzing independent claim 1, the claim(s) recite(s) mathematical concepts Step 2A Prong 1 according to the limitations “performing tone-level de-interleaving of tone-level interleaved tones of the channel in a frequency domain, the tone-level interleaved tones being interleaved based on a row-column interleaving where elements of each column or each row of an interleaving structure are cyclically shifted according to a cyclic shift value based on a random number”, “generating the random number with a random number generator that is initialized at least in part with a multicast or broadcast area identifier corresponding to a broadcast transmission to determine the cyclic shift value of each column or each row of the interleaving structure”, and “obtaining a plurality of code blocks of a transport block of the channel having a transport block size (TBS) based on the tone-level de-interleaving”. In view of the instant specification, the claimed tone-level interleaving and de-interleaving, which includes cyclically shifting rows or columns of an interleaving structure based on a random number that is generated to determine a cyclic shift value, are shown as mathematical concepts in Fig 6 and Fig 14, and their corresponding written descriptions in the instant specification.

This judicial exception is not integrated into a practical application under Step 2A Prong 2. The elements “base station”, “user-equipment”, and “channel” are implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application. The feature “receiving, from a base station, a channel for multicast or broadcast communications” is a pre-solution activity, and hence this feature is not indicative of integration into a practical application.

The claim(s) does/do not include additional elements Step B that are sufficient to amount to significantly more than the judicial exception. The elements “base station”, “user-equipment”, and “channel” are generic and conventional computer components as evidenced by Muller (20200128448, filed May 16, 2017, par. [0065]), and merely implementing the abstract idea identified above.

In analyzing independent claim 23, the claim(s) recite(s) mathematical concepts Step 2A Prong 1 according to the limitations “perform tone-level de-interleaving of tone-level interleaved tones of the channel in a frequency domain, the tone-level interleaved tones being interleaved based on a row-column interleaving where elements of each column or each row of an interleaving structure are cyclically shifted according to a cyclic shift value based on a random number”, “generate the random number with a random number generator that is initialized at least in part with a multicast or broadcast area identifier corresponding to a broadcast transmission to determine the cyclic shift value of each column or each row of the interleaving structure”, and “obtain a plurality of code blocks of a transport block of the channel having a transport block size (TBS) based on the tone-level de-interleaving”. In view of the instant specification, the claimed tone-level interleaving and de-interleaving, which includes cyclically shifting rows or columns of an interleaving structure based on a random number that is generated to determine a cyclic shift value, are shown as mathematical concepts in Fig 6 and Fig 14, and their corresponding written descriptions in the instant specification.

This judicial exception is not integrated into a practical application under Step 2A Prong 2. The elements “transceiver”, “memory”, “processor”, “base station”, and “channel” are implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application. The feature “receiving, from a base station, a channel for multicast or broadcast communications” is a pre-solution activity, and hence this feature is not indicative of integration into a practical application.

The claim(s) does/do not include additional elements Step B that are sufficient to amount to significantly more than the judicial exception. The elements “transceiver”, “memory”, “processor”, “base station”, and “channel” are generic and conventional computer components as evidenced by Muller (20200128448, filed May 16, 2017, par. [0065]), and merely implementing the abstract idea identified above.

Claims 2, 4, 8, 10-22, 24, 26, and 29-38 recite more details of the abstract idea by further specifying the abstract idea identified in their corresponding independent claims and addressed in the rejection of the independent claims. A specific abstract idea is an abstract idea and is not eligible for patent protection without significantly more recited in the claim.

Accordingly, for the reasons provided above, claims 1, 2, 4, 8, 10-24, 26, and 29-38 are directed to an abstract idea and hence, not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 10-14, 16-24, 26, 29-35, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos et al. (20180175981, pub. Jun. 21, 2018), hereinafter “Manolakos”, in view of Wu et al. (20190103942, priority date Jun. 3, 2016), hereinafter “Wu”.

Regarding independent claim 1, Manolakos discloses:
A method of wireless communication at a user equipment (UE) (see Manolakos, Fig 1, Fig 4, par. [0041]: wireless network 100, such as a new radio (NR) or 5G network, and see par. [0049]: The UEs 120 (e.g., 120x, 120y, etc.) may be dispersed throughout the wireless network 100. A UE may be an entertainment device (e.g., a video device)), comprising: 
receiving, from a base station, a channel for multicast or broadcast communications (see Manolakos, Fig 4, par. [0068]: At the UE 120, the antennas 452a through 452r may receive the downlink signals from the base station 110 and may provide received signals to the demodulators (DEMODs) 454a through 454r, respectively); 
performing tone-level de-interleaving of tone-level interleaved tones of the channel in a frequency domain (see Manolakos, Fig 4, par. [0085]: the base station may include one or more components as illustrated in FIG. 4 which may be configured to perform the operations described herein.  For example, the antenna 434, demodulator/modulator 432, controller/processor 440, and/or memory 442 as illustrated in FIG. 4 may perform the operations described herein, and see par. [0086]: Operations 800A begin at 802A by determining dimensions of a matrix to be used for performing interleaving of modulated symbols carrying bits, from a plurality of code blocks, for mapping into bundles of resource elements, in an orthogonal frequency division multiplexed (OFDM) system, and see par. [0088]: Prior to transmission, the modulated symbols which carry bits of the plurality of code block are interleaved to provide frequency and/or time diversity.  In one arrangement, a wireless communication device determines dimensions of a matrix to be used for performing the interleaving of the modulated symbols carrying the code block bits, and see par. [0082]: techniques presented herein with respect to k-resource element interleaving may equally apply to k-tone and/or k-subcarrier interleaving as well, and see par. [0095]: At 806B, the wireless communications device performs the de-interleaving of the modulated symbols), the tone-level interleaved tones being interleaved based on a row-column interleaving (see Manolakos, par. [0089]: interleaved modulated symbols which result from use of the matrix are mapped to OFDM symbols for over-air-transmission.  This mapping may alternate such that it proceeds from top-to-bottom for a first OFDM symbol, then from bottom-to-top for a second OFDM symbol, then returns to a top-to-bottom approach for a next OFDM symbol, etc. Also, a cyclic shift may be applied to the interleaved modulated symbols.  This may involve, for example, starting the mapping at a particular resource element index within an OFDM symbols) …
… obtaining a plurality of code blocks of a transport block of the channel having a transport block size (TBS) based on the tone-level de-interleaving (see Manolakos, par. [0094]: the wireless communications device may determine a number of code block bits, a number of layers in the received transmission, and a modulation and coding scheme utilized with each of the layers.  Based on some or all of this information, a wireless communication device may determine a ratio of code block size to the number of bits mapped into each resource element and may form its deinterleaving matrix accordingly, and see par. [0087]: a wireless communication device that implements example operations 800A may first identify a plurality of code blocks for over-the-air transmission.  Each code block may have a given size (i.e., a number of code block bits), and see par. [0088]: The dimensions of the matrix (e.g., number of rows and columns) may be determined based on a number of REs per code block, and see also Fig 6, Fig 7).

Manolakos does not explicitly disclose:
… where elements of each column or each row of an interleaving structure are cyclically shifted according to a cyclic shift value based on a random number;
… generating the random number with a random number generator that is initialized at least in part with a multicast or broadcast area identifier corresponding to a broadcast transmission to determine the cyclic shift value of each column or each row of the interleaving structure; …

However, Wu discloses:
… where elements of each column or each row of an interleaving structure are cyclically shifted according to a cyclic shift value based on a random number (see Wu, par. [0369]: the interleaving pattern used by the terminal device to interleave the data is obtained by the terminal device based on the cell identity N of the terminal device, the terminal device identifier n, and see par. [0370]: fp(.) is generated by using a pseudo random sequence, a represents a quantity of times that cyclic shift is performed on initial ranking corresponding to π(j); n is the terminal device identifier);
… generating the random number with a random number generator that is initialized at least in part with a multicast or broadcast area identifier corresponding to a broadcast transmission to determine the cyclic shift value of each column or each row of the interleaving structure (see Wu, par. [0370]: fp(.) is generated by using a pseudo random sequence, a represents a quantity of times that cyclic shift is performed on initial ranking corresponding to π(j); n is the terminal device identifier); …

Manolakos and Wu are analogous arts, because they are about data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Manolakos, with the feature of Wu in which an interleaving pattern used by a terminal device to interleave the data is obtained by the terminal device based on the cell identity N of the terminal device, the terminal device identifier n, fp(.) is generated by using a pseudo random sequence, a represents a quantity of times that cyclic shift is performed on initial ranking corresponding to π(j), with n being the terminal device identifier, with the motivation to improve grant-free transmission reliability, as disclosed by Wu in par. [0007].

Regarding claim 2, the combination of Manolakos and Wu further discloses wherein the tone-level interleaved tones are interleaved based on inter-code block interleaving (see Manolakos, Fig 9A, par. [0096]: resource element-based frequency interleaving, and see par. [0097]: the matrix in FIG. 9A comprises a plurality of CBs (902, 904, 906) including bits mapped to resource elements 902A, 902B, 904A, 904B, 906A, and 906B (four bits, k, mapped to each RE and filling multiple symbols (1-7) of the matrix, and see par. [0099]: the k-resource elements of the CBs 902, 904, 906 may be interleaved such that the k-resource elements of the same CB may be separated as much as possible.  For example, instead of writing the CB along the columns, the CB may be written along the rows.  For example, as illustrated in FIG. 9C, resource element 902A in FIG. 9A may first be written to column 1 of FIG. 9C, then resource element 904A, then 906A, then 902B, etc).

Regarding claim 4, the combination of Manolakos and Wu further discloses wherein a number of rows or a number of columns in the row-column interleaving is based on at least one of a number of the plurality of code blocks in the transport block, or a largest number of the plurality of code blocks in the transport block for a largest modulation and coding scheme (MCS) and TBS entry (see Manolakos, par. [0088]: determining a number of rows and a number of columns for the matrix based on one or more of the number of code block bits, the number of layers in the transmission, the modulation scheme used for each layer, and an RE bundle size/number of tones.  For example, the dimensions of the matrix may be based on a ratio of the code block size to the number of bits to be mapped into each resource element).

Regarding claim 10, the combination of Manolakos and Wu further discloses wherein the tone-level interleaved tones are de- interleaved using sets of contiguous resource elements REs or Physical Resource Blocks (PRBs) as a base unit of the tone-level de-interleaving (see Manolakos, Fig 9A, par. [0096]: resource element-based frequency interleaving, and see par. [0097]: the matrix in FIG. 9A comprises a plurality of CBs (902, 904, 906) including bits mapped to resource elements 902A, 902B, 904A, 904B, 906A, and 906B (four bits, k, mapped to each RE and filling multiple symbols (1-7) of the matrix, and see par. [0099]: the k-resource elements of the CBs 902, 904, 906 may be interleaved such that the k-resource elements of the same CB may be separated as much as possible.  For example, as illustrated in FIG. 9C, resource element 902A in FIG. 9A may first be written to column 1 of FIG. 9C, then resource element 904A, then 906A, then 902B, etc, and see par. [0102]: FIG. 10 illustrates an example of accounting for the total number of bits of the CBs that are modulated in each resource element.  The example illustrated in FIG. 10 assumes a k-resource element bundle of 15 (e.g., N.sub.total=15), which carries three CBs, and see par. [0095]: At 806B, the wireless communications device performs the de-interleaving of the modulated symbols).
Regarding claim 11, the combination of Manolakos and Wu further discloses wherein the tone-level interleaved tones are de- interleaved using single resource elements REs as a base unit of the tone-level de-interleaving (see Manolakos, Fig 9A, par. [0096]: resource element-based frequency interleaving, and see par. [0097]: the matrix in FIG. 9A comprises a plurality of CBs (902, 904, 906) including bits mapped to resource elements 902A, 902B, 904A, 904B, 906A, and 906B (four bits, k, mapped to each RE and filling multiple symbols (1-7) of the matrix, and see par. [0099]: the k-resource elements of the CBs 902, 904, 906 may be interleaved such that the k-resource elements of the same CB may be separated as much as possible.  For example, as illustrated in FIG. 9C, resource element 902A in FIG. 9A may first be written to column 1 of FIG. 9C, then resource element 904A, then 906A, then 902B, etc, and see par. [0095]: At 806B, the wireless communications device performs the de-interleaving of the modulated symbols).
Regarding claim 12, the combination of Manolakos and Wu further discloses wherein the tone-level interleaved tones are de- interleaved based on at least one of: a numerology for the channel, a system bandwidth or assigned bandwidth part, a modulation and coding scheme (MCS) (see Manolakos, par. [0086]: Operations 800A begin at 802A by determining dimensions of a matrix to be used for performing interleaving of modulated symbols carrying bits, from a plurality of code blocks, for mapping into bundles of resource elements, in an orthogonal frequency division multiplexed (OFDM) system, and see par. [0088]: Prior to transmission, the modulated symbols which carry bits of the plurality of code block are interleaved to provide frequency and/or time diversity.  In one arrangement, a wireless communication device determines dimensions of a matrix to be used for performing the interleaving of the modulated symbols carrying the code block bits, and see par. [0095]: At 806B, the wireless communications device performs the de-interleaving of the modulated symbols), the TBS, a combination of the MCS and the TBS, a largest TBS, a reference signal pattern for the channel, a reference signal density for the channel, a system frame number, a number of symbols within an inter-cell acquisition interval, a symbol index following a preceding cell acquisition, or a coding rate of the channel being below a threshold.

Regarding claim 13, the combination of Manolakos and Wu further discloses wherein the tone-level de-interleaving comprises intra- code block de-interleaving interleaving (see Manolakos, Fig 9A, par. [0096]: resource element-based frequency interleaving, and see par. [0097]: the matrix in FIG. 9A comprises a plurality of CBs (902, 904, 906) including bits mapped to resource elements 902A, 902B, 904A, 904B, 906A, and 906B (four bits, k, mapped to each RE and filling multiple symbols (1-7) of the matrix, and see par. [0099]: the k-resource elements of the CBs 902, 904, 906 may be interleaved such that the k-resource elements of the same CB may be separated as much as possible.  For example, instead of writing the CB along the columns, the CB may be written along the rows.  For example, as illustrated in FIG. 9C, resource element 902A in FIG. 9A may first be written to column 1 of FIG. 9C, then resource element 904A, then 906A, then 902B, etc, and see par. [0095]: At 806B, the wireless communications device performs the de-interleaving of the modulated symbols).

Regarding claim 14, the combination of Manolakos and Wu further discloses wherein the tone-level de-interleaving further comprises inter-code block de-interleaving (see Manolakos, Fig 9A, par. [0096]: resource element-based frequency interleaving, and see par. [0097]: the matrix in FIG. 9A comprises a plurality of CBs (902, 904, 906) including bits mapped to resource elements 902A, 902B, 904A, 904B, 906A, and 906B (four bits, k, mapped to each RE and filling multiple symbols (1-7) of the matrix, and see par. [0099]: the k-resource elements of the CBs 902, 904, 906 may be interleaved such that the k-resource elements of the same CB may be separated as much as possible.  For example, instead of writing the CB along the columns, the CB may be written along the rows.  For example, as illustrated in FIG. 9C, resource element 902A in FIG. 9A may first be written to column 1 of FIG. 9C, then resource element 904A, then 906A, then 902B, etc, and see par. [0095]: At 806B, the wireless communications device performs the de-interleaving of the modulated symbols).

Regarding claim 16, the combination of Manolakos and Wu further discloses wherein the intra-code block interleaving comprises row-column interleaving using a number of rows or a number of columns that is based on a coding rate of the channel (see Manolakos, par. [0016]: the modulated symbols which carry bits of the plurality of code block are interleaved to provide frequency and/or time diversity.  In one arrangement, a wireless communication device determines dimensions of a matrix to be used for performing the interleaving of the modulated symbols carrying the code block bits.  This may include determining a number of rows and a number of columns for the matrix based on one or more of the number of code block bits, the number of layers in the transmission, the modulation scheme used for each layer, and an RE bundle size/number of tones.  For example, the dimensions of the matrix may be based on a ratio of the code block size to the number of bits to be mapped into each resource element).

Regarding claim 17, the combination of Manolakos and Wu further discloses wherein specifications of the tone-level de-interleaving are based on a relationship to a configuration of the channel (see Manolakos, par. [0087]: a wireless communication device that implements example operations 800A may first identify a plurality of code blocks for over-the-air transmission.  Each code block may have a given size (i.e., a number of code block bits) and may utilize a particular modulation scheme (e.g., 16QAM, 64QAM, etc.).  The transmission may include a number of spatial layers such that different ones of the code blocks are transmitted on different layers of the transmission, and see par. [0088]: Prior to transmission, the modulated symbols which carry bits of the plurality of code block are interleaved, and see par. [0095]: At 806B, the wireless communications device performs the de-interleaving of the modulated symbols).

Regarding claim 18, the combination of Manolakos and Wu further discloses wherein obtaining the plurality of code blocks includes obtaining code block groups of the plurality of code blocks from de-interleaving the tone-level interleaved tones of the channel (see Manolakos, Fig 4, par. [0086]: Operations 800A begin at 802A by determining dimensions of a matrix to be used for performing interleaving of modulated symbols carrying bits, from a plurality of code blocks, for mapping into bundles of resource elements, in an orthogonal frequency division multiplexed (OFDM) system, and see par. [0088]: Prior to transmission, the modulated symbols which carry bits of the plurality of code block are interleaved to provide frequency and/or time diversity.  In one arrangement, a wireless communication device determines dimensions of a matrix to be used for performing the interleaving of the modulated symbols carrying the code block bits, and see par. [0082]: techniques presented herein with respect to k-resource element interleaving may equally apply to k-tone and/or k-subcarrier interleaving as well, and see par. [0095]: At 806B, the wireless communications device performs the de-interleaving of the modulated symbols).

Regarding claim 19, the combination of Manolakos and Wu further discloses receiving at least one indication of an interleaving pattern used for a tone-level interleaving of the tone-level interleaved tones of the channel (see Manolakos, par. [0093]: At 804B, the wireless communications device determines dimensions of a matrix used for performing de-interleaving of the modulated symbols carrying bits, from a plurality of code blocks, which are mapped into bundles of resource elements, in an orthogonal frequency division multiplexed (OFDM) system).

Regarding claim 20, the combination of Manolakos and Wu further discloses wherein the at least one indication enables a resource element (RE) level interleaving for the channel (see Manolakos, par. [0094]: the wireless communications device may determine a number of code block bits, a number of layers in the received transmission, and a modulation and coding scheme utilized with each of the layers.  Based on some or all of this information, a wireless communication device may determine a ratio of code block size to the number of bits mapped into each resource element (or just the number of bits mapped into each resource element) and may form its deinterleaving matrix accordingly).

Regarding claim 21, the combination of Manolakos and Wu further discloses wherein the at least one indication is comprised in at least one of system information or a multicast control channel (see Manolakos, par. [0094]: the wireless communications device may determine a number of code block bits, a number of layers in the received transmission, and a modulation and coding scheme utilized with each of the layers.  Based on some or all of this information, a wireless communication device may determine a ratio of code block size to the number of bits mapped into each resource element (or just the number of bits mapped into each resource element) and may form its deinterleaving matrix accordingly. As with example operations 800A, parts of this information may retrieved from a lookup table).

Regarding claim 22, the combination of Manolakos and Wu further discloses wherein the at least one indication includes a first interleaving indication and a second interleaving indication, the first interleaving indication for the channel mapped as the multicast control channel is received in the system information, and the second interleaving indication for the channel mapped as a multicast transport channel is received in the multicast control channel (see Manolakos, par. [0094]: the wireless communications device may determine a number of code block bits, a number of layers in the received transmission, and a modulation and coding scheme utilized with each of the layers.  Based on some or all of this information, a wireless communication device may determine a ratio of code block size to the number of bits mapped into each resource element (or just the number of bits mapped into each resource element) and may form its deinterleaving matrix accordingly. As with example operations 800A, parts of this information may retrieved from a lookup table).

Regarding independent claim 23, Manolakos discloses:
An apparatus for wireless communication (see Manolakos, Fig 1, Fig 4, par. [0041]: wireless network 100, such as a new radio (NR) or 5G network, and see par. [0049]: The UEs 120 (e.g., 120x, 120y, etc.) may be dispersed throughout the wireless network 100. A UE may be an entertainment device (e.g., a video device)), comprising: 
a transceiver (see Manolakos, Fig 4, par. [0068]: At the UE 120, the antennas 452a through 452r may receive the downlink signals from the base station 110, and see par. [0069]: The receive processor 438 may provide the decoded data to a data sink 439 and the decoded control information to the controller/processor 440); 
a memory configured to store instructions (see Manolakos, Fig 4, par. [0070]: The memories 442 and 482 may store data and program codes for the BS 110 and the UE 120, respectively); and 
one or more processors communicatively coupled with the transceiver and the memory (see Manolakos, Fig 4, par. [0068]: A receive processor 458 may process (e.g., demodulate, de-interleave, and decode) the detected symbols, provide decoded data for the UE 120 to a data sink 460, and provide decoded control information to a controller/processor 480), wherein the one or more processors are configured to: 
receive, from a base station, a channel for multicast or broadcast communications (see Manolakos, Fig 4, par. [0068]: At the UE 120, the antennas 452a through 452r may receive the downlink signals from the base station 110 and may provide received signals to the demodulators (DEMODs) 454a through 454r, respectively); 
perform tone-level de-interleaving of tone-level interleaved tones of the channel in a frequency domain (see Manolakos, Fig 4, par. [0085]: the base station may include one or more components as illustrated in FIG. 4 which may be configured to perform the operations described herein.  For example, the antenna 434, demodulator/modulator 432, controller/processor 440, and/or memory 442 as illustrated in FIG. 4 may perform the operations described herein, and see par. [0086]: Operations 800A begin at 802A by determining dimensions of a matrix to be used for performing interleaving of modulated symbols carrying bits, from a plurality of code blocks, for mapping into bundles of resource elements, in an orthogonal frequency division multiplexed (OFDM) system, and see par. [0088]: Prior to transmission, the modulated symbols which carry bits of the plurality of code block are interleaved to provide frequency and/or time diversity.  In one arrangement, a wireless communication device determines dimensions of a matrix to be used for performing the interleaving of the modulated symbols carrying the code block bits, and see par. [0082]: techniques presented herein with respect to k-resource element interleaving may equally apply to k-tone and/or k-subcarrier interleaving as well, and see par. [0095]: At 806B, the wireless communications device performs the de-interleaving of the modulated symbols), the tone-level interleaved tones being interleaved based on a row-column interleaving (see Manolakos, par. [0089]: interleaved modulated symbols which result from use of the matrix are mapped to OFDM symbols for over-air-transmission.  This mapping may alternate such that it proceeds from top-to-bottom for a first OFDM symbol, then from bottom-to-top for a second OFDM symbol, then returns to a top-to-bottom approach for a next OFDM symbol, etc. Also, a cyclic shift may be applied to the interleaved modulated symbols.  This may involve, for example, starting the mapping at a particular resource element index within an OFDM symbols) … 
… obtain a plurality of code blocks of a transport block of the channel having a transport block size (TBS) based on the tone-level de-interleaving (see Manolakos, par. [0094]: the wireless communications device may determine a number of code block bits, a number of layers in the received transmission, and a modulation and coding scheme utilized with each of the layers.  Based on some or all of this information, a wireless communication device may determine a ratio of code block size to the number of bits mapped into each resource element and may form its deinterleaving matrix accordingly, and see par. [0087]: a wireless communication device that implements example operations 800A may first identify a plurality of code blocks for over-the-air transmission.  Each code block may have a given size (i.e., a number of code block bits), and see par. [0088]: The dimensions of the matrix (e.g., number of rows and columns) may be determined based on a number of REs per code block, and see also Fig 6, Fig 7).
Manolakos does not explicitly disclose:
… where elements of each column or each row of an interleaving structure are cyclically shifted according to a cyclic shift value based on a random number;
… generating the random number with a random number generator that is initialized at least in part with a multicast or broadcast area identifier corresponding to a broadcast transmission to determine the cyclic shift value of each column or each row of the interleaving structure; …

However, Wu discloses:
… where elements of each column or each row of an interleaving structure are cyclically shifted according to a cyclic shift value based on a random number (see Wu, par. [0369]: the interleaving pattern used by the terminal device to interleave the data is obtained by the terminal device based on the cell identity N of the terminal device, the terminal device identifier n, and see par. [0370]: fp(.) is generated by using a pseudo random sequence, a represents a quantity of times that cyclic shift is performed on initial ranking corresponding to π(j); n is the terminal device identifier);
… generating the random number with a random number generator that is initialized at least in part with a multicast or broadcast area identifier corresponding to a broadcast transmission to determine the cyclic shift value of each column or each row of the interleaving structure (see Wu, par. [0370]: fp(.) is generated by using a pseudo random sequence, a represents a quantity of times that cyclic shift is performed on initial ranking corresponding to π(j); n is the terminal device identifier); …

Manolakos and Wu are analogous arts, because they are about data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Manolakos, with the feature of Wu in which an interleaving pattern used by a terminal device to interleave the data is obtained by the terminal device based on the cell identity N of the terminal device, the terminal device identifier n, fp(.) is generated by using a pseudo random sequence, a represents a quantity of times that cyclic shift is performed on initial ranking corresponding to π(j), with n being the terminal device identifier, with the motivation to improve grant-free transmission reliability, as disclosed by Wu in par. [0007].

Regarding claim 24, the combination of Manolakos and Wu further discloses wherein the tone-level interleaved tones are interleaved based on inter- code block interleaving (see Manolakos, Fig 9A, par. [0096]: resource element-based frequency interleaving, and see par. [0097]: the matrix in FIG. 9A comprises a plurality of CBs (902, 904, 906) including bits mapped to resource elements 902A, 902B, 904A, 904B, 906A, and 906B (four bits, k, mapped to each RE and filling multiple symbols (1-7) of the matrix, and see par. [0099]: the k-resource elements of the CBs 902, 904, 906 may be interleaved such that the k-resource elements of the same CB may be separated as much as possible.  For example, instead of writing the CB along the columns, the CB may be written along the rows.  For example, as illustrated in FIG. 9C, resource element 902A in FIG. 9A may first be written to column 1 of FIG. 9C, then resource element 904A, then 906A, then 902B, etc).

Regarding claim 26, the combination of Manolakos and Wu further discloses wherein a number of rows or a number of columns in the row-column interleaving is based on at least one of a number of the plurality of code blocks in the transport block, or a largest number of the plurality of code blocks in the transport block for a largest modulation and coding scheme (MCS) and TBS entry (see Manolakos, par. [0088]: determining a number of rows and a number of columns for the matrix based on one or more of the number of code block bits, the number of layers in the transmission, the modulation scheme used for each layer, and an RE bundle size/number of tones.  For example, the dimensions of the matrix may be based on a ratio of the code block size to the number of bits to be mapped into each resource element).

Regarding claim 29, the combination of Manolakos and Wu further discloses wherein the tone-level de-interleaving comprises intra-code block de-interleaving (see Manolakos, Fig 9A, par. [0096]: resource element-based frequency interleaving, and see par. [0097]: the matrix in FIG. 9A comprises a plurality of CBs (902, 904, 906) including bits mapped to resource elements 902A, 902B, 904A, 904B, 906A, and 906B (four bits, k, mapped to each RE and filling multiple symbols (1-7) of the matrix, and see par. [0099]: the k-resource elements of the CBs 902, 904, 906 may be interleaved such that the k-resource elements of the same CB may be separated as much as possible.  For example, instead of writing the CB along the columns, the CB may be written along the rows.  For example, as illustrated in FIG. 9C, resource element 902A in FIG. 9A may first be written to column 1 of FIG. 9C, then resource element 904A, then 906A, then 902B, etc, and see par. [0095]: At 806B, the wireless communications device performs the de-interleaving of the modulated symbols).

Regarding claim 30, the combination of Manolakos and Wu further discloses wherein the intra-code block de-interleaving comprises row-column de-interleaving using a number of rows or a number of columns that is based on a coding rate of the channel (see Manolakos, par. [0016]: the modulated symbols which carry bits of the plurality of code block are interleaved to provide frequency and/or time diversity.  In one arrangement, a wireless communication device determines dimensions of a matrix to be used for performing the interleaving of the modulated symbols carrying the code block bits.  This may include determining a number of rows and a number of columns for the matrix based on one or more of the number of code block bits, the number of layers in the transmission, the modulation scheme used for each layer, and an RE bundle size/number of tones.  For example, the dimensions of the matrix may be based on a ratio of the code block size to the number of bits to be mapped into each resource element).

Regarding claim 31, the combination of Manolakos and Wu further discloses wherein the tone-level interleaved tones are de-interleaved based on a system bandwidth or assigned bandwidth part (see Manolakos, Fig 1 par. [0052]: NR may utilize OFDM with a CP on the uplink and downlink and include support for half-duplex operation using TDD. A single component carrier bandwidth of 100 MHz may be supported. NR resource blocks may span 12 sub-carriers with a sub-carrier bandwidth of 75 kHz over a 0.1 ms duration, and see par. [0082]: A frequency interleaving design could take that into consideration. For example, an interleaver may determine a size of a bandwidth allocation and decide whether or not to apply frequency (e.g., k-resource element) interleaving).

Regarding claim 32, the combination of Manolakos and Wu further discloses wherein the tone-level interleaved tones are de-interleaved based on a modulation and coding scheme (MCS) (see Manolakos, par. [0088]: determining a number of rows and a number of columns for the matrix based on one or more of the number of code block bits, the number of layers in the transmission, the modulation scheme used for each layer, and an RE bundle size/number of tones.  For example, the dimensions of the matrix may be based on a ratio of the code block size to the number of bits to be mapped into each resource element).

Regarding claim 33, the combination of Manolakos and Wu further discloses wherein the tone-level interleaved tones are de-interleaved based on a reference signal pattern for the channel (see Manolakos, Fig 10 par. [0102] – [0104]: The resource elements of each CB may then be read along the rows of the resource element matrix, giving rise to the resource element sequence 0,1,2,0,1,2,0,1,2,0,1,2,0,1,2, as illustrated. According to aspects, the minimum distance between the k-resource element bundles of the same CB is three (e.g., 0, 1, 2, and then 0 again).

Regarding claim 34, the combination of Manolakos and Wu further discloses wherein the tone-level interleaved tones are de- interleaved based on a reference signal density for the channel (see Manolakos, Fig 10 par. [0102] – [0104]: The resource elements of each CB may then be read along the rows of the resource element matrix, giving rise to the resource element sequence 0,1,2,0,1,2,0,1,2,0,1,2,0,1,2, as illustrated. According to aspects, the minimum distance between the k-resource element bundles of the same CB is three (e.g., 0, 1, 2, and then 0 again).

Regarding claim 35, the combination of Manolakos and Wu further discloses wherein the tone-level de-interleaving further comprises inter-code block de-interleaving (see Manolakos, Fig 9A, par. [0096]: resource element-based frequency interleaving, and see par. [0097]: the matrix in FIG. 9A comprises a plurality of CBs (902, 904, 906) including bits mapped to resource elements 902A, 902B, 904A, 904B, 906A, and 906B (four bits, k, mapped to each RE and filling multiple symbols (1-7) of the matrix, and see par. [0099]: the k-resource elements of the CBs 902, 904, 906 may be interleaved such that the k-resource elements of the same CB may be separated as much as possible.  For example, instead of writing the CB along the columns, the CB may be written along the rows.  For example, as illustrated in FIG. 9C, resource element 902A in FIG. 9A may first be written to column 1 of FIG. 9C, then resource element 904A, then 906A, then 902B, etc).

Regarding claim 37, the combination of Manolakos and Wu further discloses wherein the tone-level interleaved tones are de- interleaved based on at least one of a system bandwidth, an assigned bandwidth part, or a modulation and coding scheme (MCS) (see Manolakos, Fig 1 par. [0052]: NR may utilize OFDM with a CP on the uplink and downlink and include support for half-duplex operation using TDD. A single component carrier bandwidth of 100 MHz may be supported. NR resource blocks may span 12 sub-carriers with a sub-carrier bandwidth of 75 kHz over a 0.1 ms duration, and see par. [0082]: A frequency interleaving design could take that into consideration. For example, an interleaver may determine a size of a bandwidth allocation and decide whether or not to apply frequency (e.g., k-resource element) interleaving).

Regarding claim 38, the combination of Manolakos and Wu further discloses wherein the tone-level interleaved tones are de- interleaved based on a reference signal pattern for the channel or a reference signal density for the channel (see Manolakos, Fig 10 par. [0102] – [0104]: The resource elements of each CB may then be read along the rows of the resource element matrix, giving rise to the resource element sequence 0,1,2,0,1,2,0,1,2,0,1,2,0,1,2, as illustrated. According to aspects, the minimum distance between the k-resource element bundles of the same CB is three (e.g., 0, 1, 2, and then 0 again).

Claims 15 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos (20180175981, pub. Jun. 21, 2018), in view of Wu (20190103942, priority date Jun. 3, 2016), and further in view of Yoshimura et al. (20190229860, PCT filed Jul. 18, 2017), hereinafter “Yoshimura”.

Regarding claim 15, the combination of Manolakos and Wu discloses all the claimed limitations as set forth in the rejection of claim 13 above.

The combination of Manolakos and Wu does not disclose wherein each code block comprises systematic bits and parity bits, wherein the systematic bits are spread across a code block bandwidth based on the intra-code block de-interleaving.

However, Yoshimura discloses wherein each code block comprises systematic bits and parity bits, wherein the systematic bits are spread across a code block bandwidth based on the intra-code block de-interleaving (see Yoshimura, Fig 4, par. [0105]: in a case that the coding rate is 1/3, systematic bit(s) of K bits and parity bit(s) of 2K bits may be generated for code block length K. For example, the systematic bit(s) dsk may be mapped to dsk (0), the parity bit(s) dsk (2k) may be mapped to dsk (1), and the parity bit(s) dsk (2k+1) may be mapped to dsk (2)).

Manolakos, Wu, and Yoshimura are analogous arts, because they are about data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Manolakos and Wu, with the feature of Yoshimura as stated above, with the motivation to provide a transmission apparatus which can efficiently perform error correction coding, as disclosed by Yoshimura in par. [0008].

Regarding claim 36, the combination of Manolakos and Wu discloses all the claimed limitations as set forth in the rejection of claim 29 above.

The combination of Manolakos and Wu does not disclose wherein each code block comprises systematic bits and parity bits, wherein the systematic bits are spread across a code block bandwidth based on the intra-code block de-interleaving.

However, Yoshimura discloses wherein each code block comprises systematic bits and parity bits, wherein the systematic bits are spread across a code block bandwidth based on the intra-code block de-interleaving (see Yoshimura, Fig 4, par. [0105]: in a case that the coding rate is 1/3, systematic bit(s) of K bits and parity bit(s) of 2K bits may be generated for code block length K. For example, the systematic bit(s) dsk may be mapped to dsk (0), the parity bit(s) dsk (2k) may be mapped to dsk (1), and the parity bit(s) dsk (2k+1) may be mapped to dsk (2)).

Manolakos, Wu, and Yoshimura are analogous arts, because they are about data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Manolakos and Wu, with the feature of Yoshimura as stated above, with the motivation to provide a transmission apparatus which can efficiently perform error correction coding, as disclosed by Yoshimura in par. [0008].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111